Dear Mayor Boyd:
This office is in receipt of your opinion request in which you ask the following questions pertinent to notaries public:
     1.   Whether a notary public can be required to have an occupational permit issued by a municipality in order to conduct business in that municipality?
     2.   If so, must a notary public have an established business name in order to be subject to an occupational permit requirement?
Municipalities and parishes are authorized under LSA-R.S. 47:341
to impose occupational license requirements on certain businesses and professionals conducting business within the territorial jurisdiction of that municipality or parish.  However, a notary public is a public official of the government holding his office by appointment of the governor, with the advice and consent of the Senate.  LSA-R.S. 35:1; See, e.g., George v.General Finance Corp. of Louisiana, 414 F. Supp. 33
(E.D.La. 1976).
The law does not permit the imposition of occupational licenses on public officials.  Therefore, notaries are exempt from these impositions. Consequently, your second question is moot.
Finally, we find it pertinent that the notary work receipts completed by an attorney should be exempt from this occupational tax as well.
I trust this adequately addresses your questions.  Should you require further assistance, please contact our office.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
                         BY:  ______________________________________________ CARLOS M. FINALET, III Assistant Attorney General
RPI/CMF:gbe
Date Received:
Date Released:
Carlos M. Finalet, III Assistant Attorney General